Citation Nr: 0841045	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for left knee instability.

2.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served in the Army and Army 
Reserves with various periods of active duty, active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from April 1981 to July 2003, to include active duty from 
April 1981 to June 1981 and December 1990 to August 1991 and 
a period of ACDUTRA in July 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas where the RO granted service connection for a 
left knee disability assigning two initial 10 percent ratings 
for instability and arthritis of the left knee.  The veteran 
had a hearing before the Board in February 2008 and the 
transcript is of record.

The veteran also perfected appeals for entitlement to service 
connection for a right knee disability and post-traumatic 
stress disorder (PTSD).  During the pendency of the appeal, 
the two claims were granted in May 2007 and July 2007 rating 
decisions respectively.  The benefit sought being fully 
granted, the issues are no longer before the Board here.


FINDINGS OF FACT

The veteran's left knee disability is manifested by mild 
laxity, slight tenderness, pain, a tiny well-healed scar, 
swelling, slight limitation of motion and traumatic 
arthritis, which is evidenced by MRI.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Code (DC) 5257 (2008).

2. The criteria for a disability rating greater than 10 
percent for traumatic arthritis of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code (DC) 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2004, September 2004 and January 
2005.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  Since the RO 
assigned the 10 percent disability ratings at issue here for 
the veteran's service-connected disabilities, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left knee since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings (Left Knee)

The veteran injured his left knee in July 2003 during annual 
training where he heard a "pop."  MRI images confirmed the 
veteran had torn the posterior horn of the medial meniscus.  
He underwent an arthroscopic surgery and indicates he felt 
fine for 2 or 3 months.  Thereafter, the veteran alleges his 
left knee became very painful with swelling and instability.  
The veteran alleges his left knee is more severe then 
currently rated.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial ratings 
for the left knee disability. Accordingly, "staged" ratings 
may be assigned, if warranted by the evidence. Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the veteran's 
knee disorders, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion. See Johnson 
v. Brown, 9 Vet. App. at 12 (1996).  



Left Knee Instability

This aspect of the veteran's left knee disorder is rated 
under Diagnostic Code 5257 for residuals of the left knee 
injury, to include torn medial meniscus and status-post 
arthroscopic surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  This code provides for the assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability. Id. Subluxation 
of the patella is "incomplete or partial dislocation of the 
knee cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th edition 1988)). The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  

The veteran complains of pain, swelling, stiffness, popping, 
instability, buckling and inability to sit, stand or walk for 
lengthy periods of time.  The veteran injured his knee during 
annual training in July 2003.  Shortly thereafter, he 
underwent arthroscopic surgery and, according to his medical 
records, recovered well.  

VA outpatient treatment records indicate complaints of 
bilateral knee pain from 2004 to 2006.  Treatment at the 
time, however, indicated no objective abnormalities other 
than swelling and slight tenderness.

The veteran was afforded a VA examination in June 2005 where 
the examiner found the left knee to have "mild side-to-side 
laxity", a tiny well-healed scar, slight tenderness and some 
swelling.  

There are no objective records indicating any events of 
instability or the knee "giving way."  In light of the 
examiner's findings of "mild" laxity, however, the RO 
assigned the veteran a 10 percent rating for "mild" 
instability.  Given the medical evidence described above, the 
Board cannot reasonably conclude that the severity of the 
instability or subluxation the veteran experiences is 
moderate, such as to warrant a higher rating. 

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.   It is for this reason that the RO assigned a 
separate 10 percent rating for the traumatic arthritis the 
veteran has in the left knee with resulting limitation of 
motion.

Traumatic Arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The veteran underwent a June 2005 VA examination, including 
x-rays, where the examiner diagnosed the veteran with 
traumatic arthritis.  Range of motion testing indicated 
normal extension and flexion limited to 130 degrees.  

Complaints of painful motion are consistent throughout past 
medical records, and there is at least some evidence of 
arthritis of the left knee.  See 38 C.F.R. § 4.59.  However, 
the medical evidence of record does not document left knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or 5261.  
Although the June 2005 examination showed slight limitation 
of flexion (and normal extension), it was not to a 
compensable degree pursuant to DC 5260 or 5261.

Accordingly, while the findings establish arthritis and at 
least some limitation of function, the veteran's left knee 
range of motion does not warrant a higher rating under DC 
5260 or 5261.  He cannot receive a higher rating under DC 
5003 because he is only service-connected for one major joint 
with arthritis.

The Board notes that functional impairment was considered.  
VA outpatient treatment records, notably January 2005, 
indicate complaints of difficulties standing, walking or 
sitting for prolonged periods, an inability to bend, climb or 
kneel directly on the knee and stiffness.  The June 2005 
examiner indicated the veteran cannot run due to his left 
knee and has some mild functional limitations regarding 
walking, standing or sitting for prolonged periods, secondary 
to pain.  The examiner noted the veteran did not need any 
assistive devices.  All the medical evidence indicates the 
veteran is working at a job where he stands most of the day.  
The veteran testified during his hearing before the Board in 
February 2008 that he had to quit his job because of the 
physical demands.  He further testified it has been difficult 
to find a new job where he would not need to stand, sit or 
walk for prolonged periods.  

The Board considered the veteran's statements.  According to 
the medical evidence, however, the veteran has near perfect 
range of motion, even on repetition.  He does not require any 
assistive devices.  The veteran does have pain and mild 
instability, but these manifestations are already compensated 
by the current ratings.  His left knee manifestations, to 
include functional impairment, simply do not warrant an 
increased rating under DC 5257 or 5010.

The Board also notes, as explained above, the manifestations 
of the veteran's left knee disability have been consistent 
throughout the appellate time period and, therefore, staged 
ratings are not appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).
 
Alternative diagnostic codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The veteran's left knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his left knee, 
albeit with some limitation, so it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left knee 
disability.

Where warranted, the case may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of whether "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" was warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).

In determining whether referral for extraschedular 
consideration is appropriate, the Board first must compare 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms, such as 
to warrant referral for extra-schedular consideration for a 
higher rating." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008).  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id. In this 
case, as discussed above, no periods of hospitalization for 
the condition have been shown during the appeal period.  
Although there have been allegations of interference of 
employment, in the most recent examination, the veteran was 
noted to have no more than mild disability. Under these 
circumstances, referral of the claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of a higher extraschedular 
evaluation, is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent for 
residuals of a left knee injury, status post medial meniscus 
tear and arthroscopic surgery, is denied.

Entitlement to an initial rating greater than 10 percent for 
traumatic arthritis of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


